Citation Nr: 0329095	
Decision Date: 10/27/03    Archive Date: 11/05/03

DOCKET NO.  98-03 698A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to service connection for a back disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Henriquez, Counsel




INTRODUCTION

The veteran had active service from February 1964 to March 
1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1997 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York.


REMAND

The veteran is seeking service connection for a back 
disability that he contends originated in service.  
Specifically, the veteran alleges that he injured his back in 
1966 aboard the ship Franklin D. Roosevelt while working on a 
tank taking off bolts.  He stated that as he started to lift 
the tank top, his back cracked and he was carried to sickbay.  

The veteran's service medical records show that in March 1966 
he was treated for a backache and that he had complained of a 
backache for 6 to 8 weeks.  The veteran was seen on two 
subsequent occasions in March 1966 for back pain.  The 
discharge examination was negative for any findings, 
treatment, or diagnosis of a back disorder.

Reports from various private physicians and VA medical 
treatment reports show treatment for arthritis of the back 
and hips.  Furthermore, following VA examinations in March 
1997 and July 2002, the veteran has been diagnosed with 
degenerative joint disease of the lumbo-sacral spine.  
However, there is no nexus statement of record.  Accordingly, 
the Board finds that the veteran should be afforded a VA 
orthopedic examination to determine the nature and etiology 
of any current back disorder.  

Additionally, in a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)) duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  The RO must 
take this opportunity to inform the appellant that 
notwithstanding the information previously provided, a full 
year is allowed to respond to a VCAA notice.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003), and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), as 
well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002), and any other 
applicable legal precedent.

2.  The RO should schedule a VA 
orthopedic examination for the veteran to 
determine the nature and etiology of any 
back disorder.  The claims folder must be 
made available to and reviewed by the 
examiner before completion of the 
examination report.  Any indicated 
testing should be conducted.  Thereafter, 
the examiner should opine whether it is 
at least as likely as not that any 
diagnosed back disorder originated during 
the veteran's military service or is 
otherwise etiologically related to his 
military service.  

3.  Then, after completing any other 
needed development and ensuring that the 
VA examination report is complete, the RO 
should readjudicate the issue on appeal, 
considering any newly submitted evidence.  
If any benefit sought on appeal remains 
denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




